Citation Nr: 1446128	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  Symptoms of bilateral sensorineural hearing loss have been continuous since service separation.  

4.  The Veteran has a current tinnitus disability.

5.  The Veteran's current tinnitus began during service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is considered by VA to be a "chronic disease" (other organic disease of the nervous system) under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that a current bilateral hearing loss disability is related to duties in service that included performing jet engine maintenance.  Specifically, the Veteran contends that a bilateral hearing loss disability began in service and has been continuous since service separation.  See April 2012 representative letter.

The Board finds that the Veteran sustained acoustic trauma in service.  The 
DD Form 214 reflects that the Veteran was a jet engine mechanic while serving in the Air Force.  Although this particular military occupational specialty is not listed in Veterans Benefits Administration (VBA) Fast Letter 10-35, similar specialties - flight engineer, aircraft structural maintenance, aerospace maintenance - have been recognized as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay account of being exposed to hazardous noise while performing jet engine maintenance are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes under 38 C.F.R. § 3.385.  In December 2011, the Veteran underwent a VA audiology examination to assess complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
30
30
45
60
65
LEFT
35
45
45
60
65

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the VA examiner specifically diagnosed bilateral sensorineural hearing loss.

The Board further finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss disability have been continuous since service separation.  There is no service enlistment examination on record, and a formal finding of unavailability of complete service treatment records was issued in February 2012.  As such, the Veteran's hearing is presumed to have been in sound condition at the time of enlistment.  See 38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted").  The Veteran's hearing was examined at service separation in September 1958.  Service department audiometric readings prior to October 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units; therefore, puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
25
15
10
25
15
LEFT
25
15
15
20
15

The September 1958 service separation examination does not reflect a hearing loss disability for VA purposes at the time of the examination; however, a hearing loss disability at the time of service separation is not required to establish service connection.  Hensley, 5 Vet. App. at 159.  Moreover, threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range; therefore, the September 1958 service separation examination, which shows puretone thresholds of 25 dB at 500 Hz in both ears, weighs in favor of finding some degree of hearing loss at service separation.  See id. at 157 (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  

The Veteran has stated that symptoms of a hearing loss disability have been present since service separation.  See December 2011 VA examination report.  Although the Veteran also reported a history of civilian noise exposure from professional and recreational use of firearms, the Board finds the Veteran's statements regarding hearing loss symptoms since service separation to be credible.  See Caluza, 7 Vet. App. at 506.  While the December 2011 VA examiner opined that the Veteran's bilateral hearing loss disability was not at least as likely as not related to service, VA examiner's opinion - developed further in December 2013 and February 2014 addendum opinions - was based in-part on the incorrect factual bases of no in-service acoustic trauma and hearing within normal limits at service separation; therefore, the Board does not attribute any probative weight to the VA medical opinions on record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In sum, the evidence demonstrates acoustic trauma in service, hearing outside of normal limits at service separation, credible evidence of symptoms of a bilateral hearing loss disability since service separation, and current disability of sensorineural hearing loss.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d) or other presumptive service connection theories.

Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that he has a current tinnitus disorder that is related to performing jet engine maintenance in service.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, the Board finds that the Veteran has a current tinnitus disability.  During the December 2011 VA examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 

observation").  Complaints of bilateral tinnitus have been consistent since the Veteran submitted the claim for service connection.  See April 2012 representative letter.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, his statements establish a current tinnitus disability.

The Board next finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  During the December 2011 VA examination, the Veteran reported that he began to notice symptoms of bilateral tinnitus around the time of discharge from the Air Force in September 1958.  Although the Veteran also reported a history of civilian noise exposure from professional and recreational use of firearms, the Board finds the Veteran's statements regarding tinnitus symptoms since service separation to be credible.  See Caluza, 7 Vet. App. at 506.

For these reasons, and even though the December 2011 VA examiner opined that the Veteran's tinnitus disorder is not related to military noise exposure, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's tinnitus disorder had its onset in service, that is, was incurred in service.  The VA examiner's opinion, while one piece of evidence that the Board has considered, is less probative on the question of service incurrence, that is, a factual onset of symptoms during service, than is the other evidence of record.  

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


